Citation Nr: 0029004	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  95-40 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



REMAND

The appellant served on active duty from July 1968 to April 
1971.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).  In this decision, VARO increased the 
appellant's disability evaluation for service-connected 
schizophrenia from 10 to 30 percent.  The appellant 
subsequently voiced disagreement with the assigned 
evaluation.  In October 1997, the Board remanded this case 
for additional development.  Namely, VARO was directed to 
obtain January 1995 VA hospital records.

In accordance with the Board's October 1997 remand decision, 
VARO obtained the appellant's VA hospital records for January 
1995.  VARO also obtained, and associated with the claims 
folder VA outpatient treatment records dated January 1998 
through December 1999.

The evidence of record also contains report of VA psychiatric 
examination dated April 1995.  The Board observes that this 
is the most current VA psychiatric examination of record for 
compensation and pension purposes and that it was performed 
prior to the regulatory changes to the VA rating schedule for 
neuropsychiatric disabilities that became effective in 
November 1996.  This examination report contains insufficient 
clinical findings to rate the appellant's schizophrenia under 
either the old or new rating criteria set out in 38 C.F.R. 
§ 4.130 (1999).  Although a Global Assessment of Functioning 
Scale score was assigned, there are no clear mental status 
examination findings with which to compare to the rating 
criteria.  Therefore, regrettably, remand is again necessary 

Accordingly, this case is REMANDED to VARO for the following 
action:

1.  VARO should obtain all VA treatment 
records dated since January 2000, that 
are not already included in the claims 
folder, and associate these records with 
the claims folder.
2.  VARO should schedule the appellant 
for a comprehensive VA psychiatric 
examination to determine the severity of 
his service-connected schizophrenia.  A 
copy of this notice should be included in 
the claims folder.  The claims folder, to 
specifically include a copy of the new 
psychiatric rating criteria, effective 
November 7, 1996, should be made 
available to the examiner for review 
prior to the examination.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  Mental status examination 
findings should be reported separately 
from the appellant's history and 
complaints.  The examiner must assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) and 
should include a definition of the 
numerical code assigned.  The examiner 
must provide a comprehensive report 
containing full rationale for any opinion 
expressed.

3.  After the aforementioned actions are 
completed, VARO should readjudicate the 
issue on appeal.  To the extent the 
benefit sought is not granted, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case.  Thereafter, the appellant 
and his representative shall be afforded 
a reasonable period of time within which 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to VARO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	C.P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





